DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B, claims 21-25, 28-34, 37-40, in the reply filed on 11/10/22 is acknowledged.
Claims 26, 27, 35, 36 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/10/22.
Claim Objections
Claims objected to because of the following informalities:  
Claim 1, line 6: "Induction" should not be capitalized.
Claim 28, line 3: "Induction" should not be capitalized.
Claim 29, line 2: "iInduction" is a typographical error.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21, 23-25, 28-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hochmair (US 2008/0221641).

    PNG
    media_image1.png
    195
    577
    media_image1.png
    Greyscale

 	Regarding claims 21, 23-25, 28-29, Hochmair discloses the same invention as claimed (Figure 6A shown above for example), including an implantable medical device (abstract) comprising an implant body (Figures 5A-B: 505), an induction coil extending from the implant body (Figure 4; Paragraph 2), a biocompatible overmolding encapsulating the implant body and the induction coil, wherein the biocompatible overmolding defines an aperture within an area bounded by the induction coil (Figures 5A-B), and an implantable magnet assembly comprising an implantable magnet, wherein the implantable magnet assembly is configured to provide an interference fit with the aperture (e.g. Figure 6A).

Claim(s) 21-23, 28-32, 37-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (WO 2017/027045; formerly listed as "Kapadia" in parent case).

    PNG
    media_image2.png
    162
    345
    media_image2.png
    Greyscale

 	Regarding claims 21-22, 28-31, 37-40, Johnson discloses the same invention as claimed (Figure 7 shown above for example), including an implantable medical device (abstract; Figure 2) comprising an implant body (Figure 2), an induction coil disposed adjacent to the implant body and electrically connected to one or more components within the implant body (Figure 2), a resiliently flexible encapsulation disposed around the implant body and the induction coil, wherein the encapsulation includes an aperture that is concentric with the induction coil (Figure 3), and a bone fixture configured to be positioned in the aperture for rigid fixation to a bone of a recipient, wherein the bone fixture is configured to flexibly mate with a portion of the flexible encapsulation defining the aperture (e.g. Figure 7; Page 6, lines 3-8).
 	Regarding claims 23, 32, Johnson discloses the coupling section (Figures 5, 7: top part 136 of screw) has an outside dimension that is larger than a diameter of the aperture (Figure 3: aperture includes the smaller diameter hole at bottom for the threaded screw portion), and wherein the coupling section compresses a portion of the flexible encapsulation as recited (Figure 7: bottom portion of encapsulation at 142 is compressed between the screw head and bone surface).\
Allowable Subject Matter
Claims 33-34 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tourrel (US 2015/0087892) shows a magnet assembly with an interference fit and circumferential channel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eugene T Wu/Primary Examiner, Art Unit 3792